                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

ROBERT WILLIAM                        CASE NO. 2:20-cv-03136-MWF (SK)
KOEHLER, IV,
                                      ORDER DISMISSING HABEAS
                   Petitioner,        PETITION WITHOUT PREJUDICE
             v.
XAVIER BECERRA et al.,
                   Respondents.

      Petitioner Robert Koehler, a pretrial detainee in the custody of San
Luis Obispo County, is awaiting trial in a state criminal prosecution for
homicide. But because of the COVID-19 pandemic, the trial court has
postponed Petitioner’s trial. Claiming that this postponement violates
federal due process, Petitioner asks for release from state pretrial custody
under 28 U.S.C. § 2254. (ECF 1 at 2). He also challenges the legality of his
arrest, the sufficiency of the prosecution’s evidence, and the effectiveness of
appointed defense counsel. (Id. at 5-6). The petition must be dismissed,
however, for at least three procedural deficiencies apparent on its face. See
Rule 4 of Rules Governing Section 2254 Cases; L.R. 72-3.2.
      To begin with, the Court lacks jurisdiction under § 2254. Federal
habeas relief under that provision is available only when a petitioner is being
held “pursuant to the judgment of a State Court.” 28 U.S.C. § 2254(a).
Because Petitioner has not been convicted, there is no state court judgment
over which the Court would have authority to grant relief under § 2254 even
if it were so inclined. See McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir.
2003). Although leave to amend the petition by refiling under 28 U.S.C.
§ 2241 instead of § 2254 could cure this jurisdictional defect, see Stow v.
Murashige, 389 F.3d 880, 886 (9th Cir. 2004), such amendment would be
futile for the other two reasons below.
      The first, and most important, reason is because federal courts may
not intervene in pending state court proceedings under Younger v. Harris,
401 U.S. 37, 45 (1971). Indeed, “Younger exemplifies one class of cases in
which federal-court abstention is required: When there is a parallel,
pending state criminal proceeding[.]” Sprint Commc’ns, Inc. v. Jacobs, 571
U.S. 69, 72 (2013). That rule would be dispositive here even if the petition
were correctly brought under § 2241. And nothing in the petition credibly
suggests that one of the narrow exceptions to this rule might apply: when a
prosecution is “undertaken for harassment purposes or in bad faith without
hope of obtaining a valid conviction,” or if there are “other extraordinary
circumstances where irreparable injury can be shown.” Brown v. Ahern,
676 F.3d 899, 902-03 (9th Cir. 2012) (cleaned up). A “Speedy Trial defense
to state prosecution”—which is essentially Petitioner’s issue here—is not an
extraordinary reason to ignore Younger abstention. Id. So “until after the
jury comes in, judgment has been appealed from and the case [is] concluded
in the state courts,” the Court has no authority to derail Petitioner’s pending
state criminal prosecution. Drury v. Cox, 457 F.2d 764, 764-65 (9th Cir.
1972); see, e.g., Bautista v. People of California, 2016 WL 5661861, at *2
(C.D. Cal. Sept. 28, 2016) (dismissing habeas petition sua sponte based on
Younger abstention).
      Finally, even if Younger abstention were not required, dismissal would
still be proper because Petitioner has not exhausted his federal claims in
state court. See, e.g., Lobato v. San Bernardino County, 2020 WL 1166996,
at *2 (C.D. Cal. Mar. 11, 2020) (dismissing § 2241 petition for lack of

                                          2
exhaustion because there was “no indication that [the petitioner had]
presented any of his claims to the California Supreme Court”); Neter v.
Villanueva, 2020 WL 442992, at *4 (C.D. Cal. Jan. 28, 2020) (same). To be
sure, the exhaustion requirement for § 2241 petitions is a prudential one
only. See Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012). But there is
hardly a more apt situation for federal judicial prudence than when a state
criminal defendant tries to short-circuit his pending prosecution with
premature federal habeas claims. Moreover, nothing in the petition explains
(nor is the Court aware of any reason) why Petitioner cannot raise his claims
first in state court, whether that be through pretrial motion practice,
defenses at trial, or available appellate remedies. So given Petitioner’s
admitted failure to exhaust state court remedies (ECF 1 at 5-7), dismissal
remains appropriate even if the petition were considered under § 2241.
      For all these reasons, the petition is DISMISSED for lack of
jurisdiction and lack of exhaustion. Judgment dismissing this action without
prejudice will be entered accordingly.
      IT IS SO ORDERED.




DATED: April 9, 2020
                                             MICHAEL W. FITZGERALD
                                             U.S. DISTRICT JUDGE




PRESENTED BY:


STEVE KIM
U.S. MAGISTRATE JUDGE

                                         3
